Title: To James Madison from James Monroe, 13 September 1803
From: Monroe, James
To: Madison, James


London 13 September 1803
Mr. Merry will have the pleasure to present you this, in whose favor an introduction from me is unnecessary. His official character will place him in such a relation with you as to honor him your polite attention.… The good disposition with which he goes out, towards our country, and the amiable character of himself & Lady, justify a belief that yourself & Mrs. Madison will find them an agreeable addition to your society at Washington.
 

   
   Printed copy (Parke-Bernet Catalogue No. 272 [2–4 Apr. 1941], item 476).


